       Case 1:20-cv-00490-NONE-JLT Document 10 Filed 04/23/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   INTEGON NATIONAL INSURANCE                      Case No.: 1:20-cv-00490 NONE JLT
     COMPANY.,
12                                                   ORDER CLOSING THE ACTION AS TO THE
                    Plaintiff,                       MENDIBURU MAGIC FOUNDATION
13                                                   AGAINST CANCER
            v.
14                                                   (Doc. 9)
     MICHAEL DAUSTER., et al.,
15                  Defendants.
16
17
18          The plaintiff has filed a notice of dismissal with prejudice as to The Mendiburu Magic
19   Foundation Against Cancer (Doc. 9). This defendant has not appeared in the action. Thus, according to
20   Fed. R. Civ.P. 41, the dismissal is effective without an order of the Court. Wilson v. City of San Jose,
21   111 F.3d 688, 692 (9th Cir. 1997). Therefore, the Clerk of the Court is DIRECTED to close this
22   action as to The Mendiburu Magic Foundation Against Cancer only.
23
24   IT IS SO ORDERED.
25
        Dated:     April 23, 2020                               /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
